                 Case 2:18-cr-00132-RAJ Document 876 Filed 12/28/20 Page 1 of 1



                                                                    Hon. Richard A. Jones
 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
 7
     UNITED STATES OF AMERICA,         )
 8                                     )              No. 2:18-cr-00132-RAJ
                Plaintiff,             )
 9
                                       )
10         v.                          )
                                       )              ORDER GRANTING
11
                                       )              DEFENDANT’S MOTION FOR
12                                     )              LEAVE TO FILE OVERLENGTH
     ERNIE RAY DAVIS,                  )              REPLY IN SUPPORT OF
13                                     )              MOTION FOR
14                                     )              COMPASSIONATE RELEASE
                Defendant.             )
15   _________________________________ )
16

17            The Honorable Richard A. Jones, having reviewed Defendants’ Motion for Leave
18
     to File Overlength Reply to Motion for Compassionate Release and being familiar with
19

20
     the pertinent records, files, and proceedings, hereby orders that the motion (Dkt. # 874)

21   is GRANTED. Defendant’s overlength reply brief of 12 pages is accepted.
22
              DATED this 28th day of December, 2020.
23

24

25
                                                      A
26                                                    The Honorable Richard A. Jones
                                                      United States District Judge
27

28


     ORDER GRANTING MOTION FOR LEAVE                                                Luminata, PLLC
     TO FILE OVERLENGTH REPLY - 1                                      2033 Sixth Avenue, Suite 901
     No. 2:18-cr-00132-RAJ
                                                                                 Seattle, WA 98121
                                                                                    (360) 726-3130
                                                                           marla@luminatalaw.com
